UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LAMONT RUFF,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.     Martin K. Reidinger,
District Judge. (4:96-cr-00056-MR-1; 1:12-cv-00187-MR)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lamont Ruff, Appellant Pro Se.      David A. Thorneloe,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy       Ruff   seeks      to    appeal    the    district      court’s

order dismissing his 28 U.S.C.A. § 2255 (West Supp. 2012) motion

as successive.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate         of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,       537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Ruff has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense    with       oral   argument       because       the    facts    and     legal
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3